DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to an elongate wine bottle.
Group II, claim(s) 10, drawn to a method for serving wine in an aircraft.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an elongate wine bottle with an internal space for holding wine therein, comprising- a hollow and cylindrical body with a closed bottom, and a cylindrical neck extending to an open outer end of the wine bottle remote from the bottom, wherein a thickness of a material from which the wine bottle is manufactured is , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  Schreiber (US 20170332767) and Graybill (US 20180265264).  Schreiber discloses a bottle 10 (elongate wine bottle) with a container 25 (internal space) capable of holding wine therein, comprising a hollow and cylindrical body with a bottom wall 26 (closed bottom), and a cylindrical neck extending to a proximal end 28 (open outer end) of the bottle 10 (elongate wine bottle) remote from the bottom wall 26 (closed bottom), wherein a thickness of a material from which the bottle 10 (elongate wine bottle) is manufactured is the same over at least substantially the whole length of the bottle 10 (elongate wine bottle), wherein the neck is provided along its outer surface with a threaded part 29 (external screw thread), and wherein a diameter of the circular cross-section of the body is at least substantially equal to a diameter of the circular cross-section of the neck such that the bottle 10 (elongate wine bottle) has at least substantially one and the same bottle diameter along its height H (whole length), and a cover 30 (see annotated fig. 2 below).  Schreiber does not disclose the neck being provided along its outer surface with only a single annular edge situated below the screw thread relative to the open outer end.  Graybill teaches a container 10 having a finish 40 extending to an opening 42 of the container 10, wherein the finish 40 is provided along its outer surface with threads 46 and only a tamper bead 48 (single annular edge) situated below the threads 46 relative to the opening 42 and a closure 70 having internal threads 76 which mate with the threads 46 of the finish 40 and a tamper ring 72 connected to the closure 70 and having an inner tab 80 which is positioned below the tamper bead 48 (single annular edge) such that the tamper ring 72 is retained on the container 10 after the closure 70 has been removed (see fig. 2, 3B, and 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer surface of the neck to have only a tamper bead 48 (single annular edge) situated below the threaded part 29 (external screw thread) relative to the proximal end 28 (open outer end) and to have modified the cover 30 to have a tamper ring 72 connected thereto which interacts with the tamper bead 48 (single annular edge), as taught by Graybill, in order to provide the bottle 10 (elongate wine bottle) with tamper evidence.


    PNG
    media_image1.png
    608
    484
    media_image1.png
    Greyscale

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736